DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because empty diagram boxes are impermissible under 37 CFR §1.83(a) which recites as follows:
“The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” (Emphasis added by Examiner)
 
The empty diagram box 140, found in Figures 1, 4, 5, 6, 7, 10, and 11 of the drawings, must be labeled with an appropriate descriptive phrase in addition to the reference characters already present. Please see 37 CFR §1.84(n), 37 CFR §1.84(o), and 37 CFR §1.84(p) for more information on the difference between the required legends and the reference characters already present. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figures 1, 4, 5, 6, 7, 10, and 11 fail to comply with 37 C.F.R. 1.84(m) Shading which states “The use of shading is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective.” Applicant has used the same shading to cover both the gas pipe 200 and the cooling controller 220. While the two are connected, they are NOT the same item/element. Furthermore, the “cooling controller” should be labeled with a phrase to clearly differentiate it from the rest of the elements found within the individual Figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the elements necessary to measure the thickness as recited in the preamble and the test object that is to be measured. 
Claims 1-10 are further rejected as being indefinite as the phrase “a supporter between the sound wave and the sound receiver” is confusing and incomplete. What is being supported by the “supporter”?
Claims 2-10 are rejected as they fail to correct the problems of claim 1 from which they depend.
Claim 5 is further rejected as the phrases “the thermometer” and “the cooler”, found on lines 3, 6, and 7 of the claim, lacks a proper antecedent basis as claim 1, from which claim 5 depends, fails to recite a thermometer or a cooler. As the thermometer is recited in claim 2 and the cooler is recited in claim 3, both of which depend directly from claim 1, it is unclear how to correct the dependency of the claim to allow for the proper antecedent basis needed.
Claim 10 is further rejected as the phrase “the cooler”, found on line 1 of the claim, lacks a proper antecedent basis as claim 1, from which claim 10 depends, fails to recite a cooler. As the first recitation of a cooler is found in claim 3, a suggestion for correction is to change the dependency of the claim from claim 1 to claim 3. 
Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the elements necessary to determine the thickness of a test subject, the test subject also not being specified within the claim.
Claims 15-17 are further rejected as being indefinite as the phrase “a sound wave transmitter transmitting a sound wave and receiving the sound wave” is definite. By definition a “sound wave transmitter” ONLY transmits a sound wave, it does NOT receive a sound wave. Therefore, the recitation of a transmitter receiving a sound wave is indefinite. A suggestion for correction is to change the “transmitter” to “transceiver” or “transducer”, both of which are acoustic probes which do both transmitting and receiving of acoustic signals.
Claims 16-17 are rejected as they fail to correct the problems of claim 15 from which they depend.
Claim 17 is further rejected as being indefinite as the phrase “a supporter disposed to oppose the sound wave transmitter, wherein the supporter is spaced apart from the sound wave transmitter by a predetermined distance” is confusing and incomplete. What is being supported by the “supporter”?
Claims 18-20 are further rejected as being indefinite as the phrase “transmitting a sound wave  and receiving the sound wave using a sound wave transmitter” is definite. By definition a “sound wave transmitter” ONLY transmits a sound wave, it does NOT receive a sound wave. Therefore, the recitation of a transmitter receiving a sound wave is indefinite. A suggestion for correction is to change the “transmitter” to “transceiver” or “transducer” both of which are acoustic probes which do both transmitting and receiving of acoustic signals.
Claims 19-20 are rejected as they fail to correct the problems of claim 18 from which they depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12 and 13 are apparatus limitations that fail to alter, change, or effect the method steps of the recited method as the “chamber” is not provided as one of the steps of the method.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 19 and 20 are apparatus limitations that fail to alter, change, or effect the method steps of the recited method as the “chamber” is not provided as one of the steps of the method.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Interpretation
As the body of the claim fails to fully support the apparatus recited in the preamble of claims 1-10 and 15-17, the recitation of the “apparatus for measuring thickness” is merely a recitation of intended use and is not given any patentable weight.


Claim Objections
Claims 11-14 are objected to because of the following informalities:  the phrase “a sound wave transmitting a sound wave using a sound wave transmitter”, found on line 4 of claim 11, is confusing. For the purposes of applying art, the beginning of the phrase “a sound wave” is being ignored.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lafleur et al. (US 6,668,650 B1) (hereafter Lafleur).
Please note: as the bodies of the claims fail to support the “measuring thickness” of the preamble, the recitation of “measuring thickness” is considered merely intended use and is given no patentable weight.
With regards to claim 1, Lafleur discloses an apparatus (Figures 9 and 15) comprising: a chamber (38, 154); a sound wave transmitter (loudspeaker modules 46, 35) transmitting a sound wave in the chamber (column 6, lines 19-57); a sound wave receiver (microphone 122) receiving the sound wave transmitted from the sound wave transmitter in the chamber (column 9, lines 38-56); and a supporter (baffle 44) between the sound wave transmitter and the sound wave receiver (column 7 lines 3-32).
With regards to claim 2, Lafleur discloses a thermometer (198, 226, 226’) in the chamber (154, thermal cycling disclosed at column 10, line 66 - column 12, line 24).
With regards to claim 3, Lafleur discloses a cooler (186 in Figure 15) for cooling the chamber (154, thermal cycling disclosed at column 10, line 66 - column 12, line 24, cooler disclosed at column 11, lines 36-41).
With regards to claim 4, Lafleur discloses an inner wall (curtain) of the chamber comprises a sound absorbing material (column 7 lines 26-32). 
With regards to claim 5, Lafleur discloses a controller (124 in Figure 9, 204 in Figure 15), wherein the controller is connected to the sound wave transmitter (loudspeaker modules 46, 35), the sound wave receiver (microphone 122), the thermometer (198, 226, 226’), and the cooler (186), controls synchronization of the sound wave transmitter and the sound wave receiver (column 9 line 23 - column 10 line 65), and controls the cooler according to a temperature signal received from the thermometer (column 10, line 66 - column 12, line 24).
With regards to claim 6, it is inherent in the system of Lafleur for the sound wave transmitter (loud speaker modules 46, 35) being spaced apart from the sound wave receiver (microphone 122) by a predetermined distance as the sound wave transmitters and the sound wave receiver are hard mounted into the measuring system.
With regards to claim 7, Lafleur discloses the sound wave transmitter (loudspeaker modules 46, 35) transmitting a sound wave having an audible frequency (column 10, lines 23-33, frequencies range from 20 to 160 Hz and 160 to 2000 Hz which are well within the audible frequency range), and the sound wave receiver receives the sound wave having an audible frequency (inherent in the frequencies recited).
With regards to claim 9, Lafleur discloses the supporter (baffle 44) has a hole (main opening 45) located corresponding to the sound wave transmitter and the sound wave receiver (Figure 9 and column 7 lines 3-32). 
With regards to claim 10, Lafleur discloses the cooler (186) comprising at least one of liquid nitrogen (LN2), liquid oxygen (LO2), liquid argon (LAr), liquid hydrogen (LH2), and liquid helium (LHe2) (liquid nitrogen disclosed at column 11, line 39).
With regards to claim 15, Lafleur discloses an apparatus (Figures 9 and 15) comprising: a chamber (38, 154); a sound wave transmitter (loudspeaker modules 46, 35, microphone 122) transmitting a sound wave and receiving the sound wave in the chamber (column 6, lines 19-57 and column 9, lines 38-56); a thermometer (198, 226, 226’) in the chamber (column 9, lines 38-56); a cooler (186 in Figure 15) for cooling the chamber (154, thermal cycling disclosed at column 10, line 66 - column 12, line 24, cooler disclosed at column 11, lines 36-41); and a controller (124 in Figure 9, 204 in Figure 15) connected to the sound wave transmitter (loudspeaker modules 46, 35, microphone 122), the thermometer (198, 226, 226’), and the cooler (186 in Figure 15), and controlling the cooler (column 9 line 23 - column 10 line 65) according to a temperature signal received from the thermometer (column 10, line 66 - column 12, line 24), wherein an inner wall (curtain) of the chamber comprises a sound absorbing material (column 7 lines 26-32).
With regards to claim 16, Lafleur discloses the sound wave transmitter transmitting and receiving a sound wave having an audible frequency (column 10, lines 23-33, frequencies range from 20 to 160 Hz and 160 to 2000 Hz which are well within the audible frequency range).
With regards to claim 17, Lafleur discloses a supporter (baffle 44) disposed to oppose the sound wave transmitter (loudspeaker modules 46, 35), wherein the supporter (baffle 44) is spaced apart from the sound wave transmitter by a predetermined distance is inherent in the system of Lafleur by a predetermined distance as the sound wave transmitters are hard mounted into the measuring system.
.

Allowable Subject Matter
Claims 11 and 14 are allowed.

Claims 12 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action.

Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 11, the prior art of record fails to teach and/or suggest a method for measuring thickness, the method comprising: cooling a chamber to have a temperature equal to or lower than a predetermined temperature; a sound wave transmitting a sound wave using a sound wave transmitter; receiving the sound wave transmitted by the sound wave transmitter using a sound wave receiver; and calculating a thickness of a film based on a time difference between the transmitting the sound wave by the sound wave transmitter and the receiving the transmitted sound wave by the sound wave receiver, and the temperature of the chamber, especially wherein the predetermined temperature is about minus 170 degrees Celsius.
With regards to claim 18, the prior art of record fails to teach and/or suggest a method for measuring thickness, the method comprising: cooling a chamber to have a temperature equal to or lower than a predetermined temperature; transmitting a sound wave and receiving the sound wave using a sound wave transmitter; and calculating a thickness of a metal film based on a time difference between the transmitting the sound wave by the sound wave transmitter and the receiving the transmitted sound wave by the sound wave transmitter, and the temperature of the chamber, especially wherein the predetermined temperature is about minus 170 degrees Celsius.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaminski (US 3,104,543) discloses an apparatus with a chamber, a sound wave transmitter, a sound wave receiver, and a supporter between the sound wave transmitter and the sound wave receiver.
Morita et al. (JP 04313010 A) discloses an ultrasonic system which accurately measures the thickness of an object to be measured.
Baker et al. (US 5,637,812) discloses a variable volume test chamber discloses a testing apparatus with a chamber which is temperature controlled during the test.
McKeon (US 7,013,732 B2) discloses a method and apparatus for temperature-controlled ultrasonic inspection in a liquid filled chamber.
Juber et al. (US 2006/0070445 A1) discloses a mobile test stand for determining the sound insulation or insertion loss of a test object which includes multiple sound transmitters (8) and at least one microphone (12) within the chamber formed by the test stand (Figure 1).
Ninomiya et al. (US 2011/0177603 A1) discloses ultrasonic test equipment which includes measuring the temperature of the ultrasonic bath.
Fukumoto et al. (JP 5133108 B2) discloses a temperature measuring apparatus which includes an ultrasonic testing of a semiconductor structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855